           Case 1:20-cv-03090-LMM Document 49 Filed 04/30/21 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT FOR
                  THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 LORENZO BYRD, on behalf of
 TOMMY L. BYRD, an incompetent
 adult,

       Plaintiff,
                                                 NO. 1:20-CV-03090-LMM
 vs.

 UNITED STATES OF AMERICA,

       Defendant.


           NOTICE OF DEPOSITION OF DR. MARY ELIZABETH JENSEN

         Pursuant to Rule 30 of the Federal Rules of Civil Procedure, Defendant

serves this notice, by and through counsel for Dr. Mary Elizabeth Jensen, of the

oral and videotaped deposition of the following witness at the time and place

stated below for use in this action, including in any dispositive motions and at

trial.

         Witness:    Dr. Mary Elizabeth Jensen

         Date:       June 7, 2021

         Time:       1:00 pm EST

         Location: This deposition will be taken remotely. The witness’s location
                   shall be the location of the deposition (VA). See Fed. R. Civ. P.
        Case 1:20-cv-03090-LMM Document 49 Filed 04/30/21 Page 2 of 5




                  30(b)(4). The Court Reporter will contact the parties with the
                  technical details of connecting to the remote deposition.

      Court Reporter: Esquire

      Videographer: Esquire via Zoom

      The deposition will continue from day to day until completed, with such

breaks, as necessary. A request to produce documents permitted under Rule

30(b)(2) is attached as Exhibit A.

      Respectfully submitted April 30, 2021.

                                        K URT R. E RSKINE
                                           Acting United States Attorney

                                        /s/ Trishanda L. Treadwell
                                        T RISHANDA L. T READWELL
                                        Assistant United States Attorney
                                        Georgia Bar No. 356896
                                        Trish.treadwell@usdoj.gov
                                        600 U.S. Courthouse
                                        75 Ted Turner Drive SW
                                        Atlanta, GA 30303
                                        (404) 581-6000 Fax (404) 581-6181




                                        2
          Case 1:20-cv-03090-LMM Document 49 Filed 04/30/21 Page 3 of 5




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

LORENZO BYRD, on behalf of
TOMMY L. BYRD, an incompetent
adult,

      Plaintiff
                                                   NO. 1:20-CV-03090-LMM
vs.

UNITED STATES OF AMERICA,

      Defendant



                                Certificate of Service

        I certify that I have electronically filed the foregoing with the Clerk of the

Court using the CM/ECF system, which will automatically send email notification

of such filing to attorneys of record.


April 30, 2021

                                               /s/ Trishanda L. Treadwell
                                               T RISHANDA L. T READWELL
                                               Assistant United States Attorney




                                           3
        Case 1:20-cv-03090-LMM Document 49 Filed 04/30/21 Page 4 of 5




                                   EXHIBIT A

      Under Fed. R. Civ. P. 34(b)(2), you are commanded to attend and testify at

the above specified time and place; you are commanded to produce the below

designated documents, electronically stored information, or tangible things in

your possession, custody, or control. The following requests do not seek any

communication to or from your legal counsel. Please produce a true and correct

physical copy of the following at the deposition or before. This is not intended to

duplicate documents that have already been produced in this case. This request is

only intended to capture additional documents not yet produced that are

responsive. All requests and terms used below should be read as having the same

meaning that Plaintiff intended in his deposition notices.

   1. Your complete file concerning this lawsuit, including documents or other
      evidence reviewed by you concerning this lawsuit, in preparation for your
      deposition testimony, or in the course of your evaluation, review, and
      formation of opinions regarding the care of Mr. Tommy Byrd at the Atlanta
      VAMC in November 2016.

   2. Reports, letters, affidavits, declarations, statements, or other documents you
      have authored or contributed to concerning this case.

   3. Documents or other evidence, in your possession or provided to you,
      containing facts, data, or assumptions concerning this case.

   4. Your current resume or curriculum vitae.
     Case 1:20-cv-03090-LMM Document 49 Filed 04/30/21 Page 5 of 5




5. Records, personal notes, calendars, diaries, phone logs and any other type
   of document (whether electronic, handwritten, or otherwise) concerning
   any fact, opinion, or belief in relation to this lawsuit.

6. Documents, emails, text messages, memoranda, telephone memos, notes,
   logs or any other type of material reflecting or documenting any
   correspondence, communication, or contact between you and any person
   related to this lawsuit.

7. Electronic or computerized documents, information, calculations, data,
   database searches, recordings, images, or transmissions reviewed, used,
   referred to, or relied upon by you or related to your evaluation, review, and
   opinions formed regarding this case.

8. Exhibits or proposed exhibits, including charts, diagrams, PowerPoints,
   illustrations, or other demonstrative aids, that have been furnished to you,
   reviewed by you, or prepared or proposed by you in connection with this
   lawsuit.

9. Photographs, recordings, videotapes, or radiographic films provided to
   you, or reviewed, used, referred to, or relied upon by you or related to your
   evaluation, review, and opinions formed regarding this case.

10. Papers, abstracts, or other scientific articles, journals, or textbooks authored,
    in whole or in part, by you related to your evaluation, review, and opinions
    formed regarding this case.

11. Papers, abstracts, or other scientific articles, journals, or textbooks that were
    provided to you, or that you reviewed, or are related to your evaluation,
    review, and opinions formed regarding this case, or that you intend to use
    at trial.

12. Records, personal notes, calendars, diaries, phone logs and any other type
    of document (whether electronic, handwritten or otherwise) concerning any
    facts related to this lawsuit.
